October 11, 2011 Via Electronic Transmission Securities and Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: LoCorr Investment Trust File Nos. 811-22509 and 333-171360 Ladies and Gentlemen: On behalf of LoCorr Investment Trust, a registered investment company (the “Trust”), we hereby submit, via electronic filing, Post-Effective Amendment No.2 to the Trust’s Registration Statement (the “Amendment”).The purpose of this filing is to register shares of the LoCorr Long/Short Commodities Strategy Fund.If you have any questions concerning this filing, please contact Michael Barolsky at (513) 352-6672 or JoAnn Strasser at (614) 469-3265. Very truly yours, /s/ Thompson Hine LLP Thompson Hine LLP
